Bigelow, J.
The broad proposition, urged by the demand-ant’s counsel, that it is essential to the validity of a levy, that the appraisers’ certificate or the officer’s return should name the town where the land set off is situated, cannot be sustained. All that is necessary is, that the land should be described “ by metes and bounds, or otherwise, with as much precision as is necessary or proper in any common conveyance of land, and in such manner that the premises may be known and identified.” Rev. Sts. c. 73, § 5. In many cases the location of land could be determined accurately without naming the town in which it was situated. If, for example, it was described as being bounded by a particular pond or stream of water, its location would be readily ascertained. The name of the town would not fix its identity more precisely.
Nor can we say, as a matter of law, that the description in the appraisers’ certificate of the premises on which the levy was made is so defective and uncertain as to render it invalid. This is a question of fact to be settled by a jury. If a lot of land could be proved to exist in the county, containing the exact quantity, and with boundaries, courses, distances and monuments exactly corresponding with those named and set out in the appraisers’ certificate, it would make out a case of very strong identity, sufficient to sustain the levy, or, if the description was found very nearly to resemble an actually existing lot or parcel of land, it would probably be adequate proof of identity to satisfy a jury. The practical rule in such cases is, that *430the land set off must be found and identified on the earth’s surface by the description contained in the return of the officer or the appraisers’ certificate, so that, taking this description alone and applying it to the land, unaided by extrinsic proof, the premises can be ascertained. But on the trial of this question of identity, the testimony of the officer or appraisers, that any particular piece of land was intended to be set off, or was actually levied upon, would be inadmissible. The identity must be determined solely by the description, so that a stranger, guided by that alone, would be able to fix and designate the premises.
The appointment of an appraiser was duly made. An appointment by the authorized agent of the debtor was equivalent to an appointment by the debtor himself. The authority of the agent cannot be disputed in this action. The return of the officer is conclusive on this point. Bates v. Willard, 10 Met. 80. Woodworth v. Ranzehousen, 7 Cush. 430.

Facts discharged.